Dear Representative Pinac:
This office is in receipt of your recent opinion request regarding whether credit unions may disclose financial information to third parties such as, but not limited to, data processors, ATM servicers, mailing houses, insurance providers, and check printers.
In a prior opinion, our office advised that credit unions are comparable to banks and are included in the definition stated in La.R.S. 6:333 by association.  As a result, credit unions must comply with this statute and are afforded the same status as banks regarding the exceptions to the law.
The term "affiliate" is defined in La.R.S. 6:333 as a person who (1) performs services for or functions on behalf of the bank and (2) performs these duties pursuant to a contractual agreement to maintain confidentiality of information received from the bank. If data processors, ATM servicers, mailing houses, insurance providers, and check printers meet the aforementioned requirements, they are considered affiliates of banks, and thus, banks are allowed to disclose financial information pursuant to the exception stated in La.R.S. 6:333(F).  Similarly, credit unions may disclose financial information to the abovementioned service organizations if they meet the requirements of the statute.
I trust this sufficiently addresses your concerns.  Should you need additional information, please do not hesitate to contact this office.
Yours very truly,
                           CHARLES C. FOTI, JR. ATTORNEY GENERAL
By: ___________________________
                           CHARLES H. BRAUD, JR. Assistant Attorney General
CCF, Jr./CHB, Jr./de